

116 S3434 ES: Confidentiality Opportunities for Peer Support Counseling Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3434IN THE SENATE OF THE UNITED STATESAN ACTTo make Federal law enforcement officer peer support communications confidential, and for other purposes.1.Short titleThis Act may be cited as the Confidentiality Opportunities for Peer Support Counseling Act or the COPS Counseling Act.2.Confidentiality of peer support communications(a)DefinitionsIn this section:(1)Law enforcement agencyThe term law enforcement agency means a Federal agency that employs a law enforcement officer.(2)Law enforcement officerThe term law enforcement officer has the meaning given the term Federal law enforcement officer in section 115 of title 18, United States Code.(3)Peer support communicationThe term peer support communication includes—(A)an oral or written communication made in the course of a peer support counseling session;(B)a note or report arising out of a peer support counseling session;(C)a record of a peer support counseling session; or(D)with respect to a communication made by a peer support participant in the course of a peer support counseling session, another communication, regarding the first communication, that is made between a peer support specialist and—(i)another peer support specialist;(ii)a staff member of a peer support counseling program; or(iii)a supervisor of the peer support specialist.(4)Peer support counseling programThe term peer support counseling program means a program provided by a law enforcement agency that provides counseling services from a peer support specialist to a law enforcement officer of the agency.(5)Peer support counseling sessionThe term peer support counseling session means any counseling formally provided through a peer support counseling program between a peer support specialist and one or more law enforcement officers.(6)Peer support participantThe term peer support participant means a law enforcement officer who receives counseling services from a peer support specialist. (7)Peer support specialistThe term peer support specialist means a law enforcement officer who—(A)has received training in—(i)peer support counseling; and(ii)providing emotional and moral support to law enforcement officers who have been involved in or exposed to an emotionally traumatic experience in the course of employment; and(B)is designated by a law enforcement agency to provide the services described in subparagraph (A).(b)ProhibitionExcept as provided in subsection (c), a peer support specialist or a peer support participant may not disclose the contents of a peer support communication to an individual who was not a party to the peer support communication.(c)ExceptionsSubsection (b) shall not apply to a peer support communication if—(1)the peer support communication contains—(A)an explicit threat of suicide;(B)an explicit threat of imminent and serious physical bodily harm or death to a clearly identified or identifiable individual;(C)information—(i)relating to the abuse or neglect of—(I)a child; or(II)an older or vulnerable individual; or(ii)that is required by law to be reported; or(D)an admission of criminal conduct;(2)the disclosure is permitted by each peer support participant who was a party to, as applicable—(A)the peer support communication;(B)the peer support counseling session out of which the peer support communication arose;(C)the peer support counseling session of which the peer support communication is a record; or(D)the communication made in the course of a peer support counseling session that the peer support communication is regarding; or(3)a court of competent jurisdiction issues an order or subpoena requiring the disclosure of the peer support communication.(d)Rule of constructionNothing in subsection (b) shall be construed to prohibit the disclosure of—(1)an observation made by a law enforcement officer of a peer support participant outside of a peer support counseling session; or(2)knowledge of a law enforcement officer about a peer support participant not gained from a peer support communication.(e)Disclosure of rightsBefore the initial peer support counseling session of a peer support participant, a peer support specialist shall inform the peer support participant in writing of the confidentiality requirement under subsection (b) and the exceptions to the requirement under subsection (c).3.Best practices and support(a)DefinitionsIn this section:(1)First responderThe term first responder has the meaning given the term public safety officer in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284).(2)First responder agencyThe term first responder agency means a Federal, State, local, or Tribal agency that employs or otherwise engages the services of a first responder.(3)Peer support counseling programThe term peer support counseling program means a program provided by a first responder agency that provides counseling services from a peer support specialist to a first responder of the first responder agency.(4)Peer support participantThe term peer support participant means a first responder who receives counseling services from a peer support specialist. (5)Peer support specialistThe term peer support specialist means a first responder who—(A)has received training in—(i)peer support counseling; and(ii)providing emotional and moral support to first responders who have been involved in or exposed to an emotionally traumatic experience in the course of the duties of the first responder; and(B)is designated by a first responder agency to provide the services described in subparagraph (A). (b)Report on best practicesNot later than 2 years after the date of enactment of this Act, the Attorney General, in coordination with the Secretary of Health and Human Services, shall develop a report on best practices and professional standards for peer support counseling programs for first responder agencies that includes—(1)advice on—(A)establishing and operating peer support counseling programs; and(B)training and certifying peer support specialists;(2)a code of ethics for peer support specialists;(3)recommendations for continuing education for peer support specialists;(4)advice on disclosing to first responders any confidentiality rights of peer support participants; and(5)information on—(A)the different types of peer support counseling programs in use by first responder agencies;(B)any differences in peer support counseling programs offered across categories of first responders; and(C)the important role senior first responders play in supporting access to mental health resources.(c)ImplementationThe Attorney General shall support and encourage the implementation of peer support counseling programs in first responder agencies by—(1)making the report developed under subsection (b) publicly available on the website of the Department of Justice; and(2)providing a list of peer support specialist training programs on the website of the Department of Justice.Passed the Senate May 14, 2020.Secretary